DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

13. (Currently Amended) The system of claim 12, wherein the operations comprise :
determining that electromagnetic radiation received from a second subject is outside at least one of the second wavelength range or the fourth wavelength range;
responsive to determining that the [[of]] electromagnetic radiation received from the second subject is outside at least one of the second wavelength range or the fourth wavelength range, identifying the second subject as an alternative representation of a live person; and
responsive to identifying the second subject as the alternative representation of a live person, preventing access to the secure system.


Allowable Subject Matter

Claims 1-3, 5, 7-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose illuminating the first subject with electromagnetic radiation in a third wavelength range that causes second fluorescence in human tissue, wherein the second fluorescence is in a fourth wavelength range, wherein the first wavelength range, the second wavelength range, the third wavelength range, and the fourth wavelength range are each different from one another, determining, based on the spectral analysis, that the received electromagnetic radiation includes light in the second wavelength range and light in the fourth wavelength range and responsive to determining that the received electromagnetic radiation includes light in the second wavelength range and light in the fourth wavelength range, identifying the first subject as a first live person, as required by claims 1, 12 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662